     Case 2:19-cv-02521-MCE-AC Document 30 Filed 04/06/21 Page 1 of 2


1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    ALLEN C. HASSAN,                              No. 2:19-cv-02521-MCE-AC
12                     Plaintiff,
13           v.                                     ORDER
14    CALIFORNIA MEDICAL BOARD, et
      al.,
15
                       Defendants.
16

17

18          Presently before the Court is an unopposed Motion to Strike (ECF No. 28) filed by

19   Defendant UC San Diego Pace Program (“Pace”). Good cause having been shown, that

20   Motion is GRANTED, and the Second Amended Complaint at ECF No. 26 is hereby

21   STRICKEN.

22          Also before the Court are two Motions to Dismiss, one filed by the California

23   Medical Board and related Defendants (ECF No. 18) and one filed by Pace (ECF No.

24   24). Plaintiff has not filed an opposition to either of those Motions, and it appears that

25   Plaintiff has not even served his first Amended Complaint on Pace.

26   ///

27   ///

28   ///
                                                    1
     Case 2:19-cv-02521-MCE-AC Document 30 Filed 04/06/21 Page 2 of 2


1           The Court construes Plaintiff’s lack of opposition as consent to the granting of
2    those motions. Accordingly, both Motions to Dismiss are GRANTED with leave to
3    amend. Not later than twenty (20) days following the date this Order is electronically
4    filed, Plaintiff may, but is not required to, file an amended complaint. Failure to timely do
5    so, however, will result in the dismissal of this action with prejudice upon no further
6    notice to the parties pursuant to Federal Rule of Civil Procedure 41(b).
7           IT IS SO ORDERED.
8    Dated: April 6, 2021
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    2
